DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary P. Oakeson on 3/11/21.

The application has been amended as follows: 

1. A printing system, comprising: 
a first excimer irradiation source positioned to irradiate a media substrate, wherein the first excimer irradiation source has power metrics and is posited at a distance from the media substrate to provide electromagnetic radiation at the surface of the media substrate at a surface power density of from 20 mW/cm2 to 80 mW/cm2 and 

an inkjet print head positioned with respect to the excimer irradiation source to form a printed image on the media substrate after irradiation with the excimer irradiation source.

13.  A system for a printed article, the printed article comprising: 
a media substrate having a modified surface formed by exposure to electromagnetic radiation emitted from a first excimer irradiation source to form cationic species, acid groups, oxygen containing groups, or a combination thereof on the surface, wherein the media substrate is substantially devoid of printed fixer, 
wherein the first excimer irradiation source has power metrics and is posited at a distance from the media substrate to provide electromagnetic radiation at the surface of the media substrate at a surface power density of from 20 mW/cm2 to 80 mW/cm2; and 
a digitally printed image on the modified surface, including pigment particles in contact with the modified surface of the media substrate.

14.  The system for a printed article of claim 13, wherein the media substrate is a polyolefin media substrate, a plain paper media substrate, or a coated offset media substrate.

system for a printed article of claim 13, wherein the digitally printed image is formed with a curable inkjet ink that has been cured by exposure to electromagnetic radiation emitted from a second excimer irradiation source, and wherein the curable inkjet ink is devoid of a photoinitiator.

Election/Restrictions
Claims 1, 9, and 13 are allowable. The restriction requirement between Inventions I through X, as set forth in the Office action mailed on 6/5/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/5/20 is withdrawn.  Claims 4-5, 7-8, 11-12, and 14-15, directed to Inventions II through X, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s 12/18/20 arguments with respect to independent claims 1, 9, and 13 are persuasive.  All objections and rejections have been overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

March 13, 2021